Maxwell, J.
The suit is to enforce the sale made by Cooper of the tract of land in which he has only a life estate, and to enforce the vendor’s lien in favor of the said Cooper against the said lands for the payment of the purchase money due, and the decree is in conformity to the bill.
The defendant refuses to take the land unless he can get a good title. The complainant cannot make a good title and is not entitled to a specific execution of his contract. Goodin vs. Vaughn & Co., 14 Gratt., 117; McCarm vs. Jones, 1 Rob. R., 256; Watts vs. Kinney, 3 Leigh, 272; Clark et als. vs. Reins, 12 Gratt., 98.
I think the decree ought to be reversed and the bill dismissed with costs to the appellant.
The President concurred.
DECREE REVERSED.